225 Ga. 59 (1969)
165 S.E.2d 846
CARSON
v.
CARSON.
25020.
Supreme Court of Georgia.
Argued January 14, 1969.
Decided January 23, 1969.
Lynwood A. Maddox, for appellant.
William T. Brooks, for appellee.
NICHOLS, Justice.
The notice of appeal and transcript of record in this case were docketed in this court on December 9, 1968. The enumeration of errors was filed on January 9, 1969, together with an affidavit of counsel for the appellant that he was seriously ill beginning December 22, 1968. Under Rules 14 and 20 of this court (221 Ga. 884), no explanation of such *60 late filing being offered (December 19, 1968, before counsel was ill being the tenth day for filing the enumeration of errors) the appellant failed to perfect the appeal and the same must be dismissed. See Napier v. Napier, 222 Ga. 681 (151 SE2d 712); American Fidel. &c. Co. v. Weathers Bros. Transfer Co., 223 Ga. 313 (154 SE2d 592).
Appeal dismissed. All the Justices concur.